Exhibit 10.24
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
               THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Employment
Agreement”) is entered into as of the 29th day of December 2008, between
Developers Diversified Realty Corporation, an Ohio corporation (the “Company”),
and Timothy J. Bruce (the “Executive”).
WITNESSETH:
               WHEREAS, the Company desires to employ the Executive, and the
Executive desires to be employed by the Company, on the terms and subject to the
conditions set forth herein; and
               WHEREAS, the Company and the Executive desire for this Employment
Agreement to amend and supersede any prior employment agreements between the
Company and the Executive.
               NOW, THEREFORE, in consideration of the mutual promises herein
contained, the parties agree as follows:

1.   Employment.

  (a)   The Company hereby employs the Executive as its Executive Vice President
of Development, and the Executive hereby accepts such employment, on the terms
and subject to the conditions hereinafter set forth.     (b)   During the term
of this Employment Agreement, the Executive shall be and have the title of
Executive Vice President of Development and shall devote all of his business
time and all reasonable efforts to his employment and perform diligently such
duties as are customarily performed by Executive Vice Presidents of Development
of companies similar in size to, and in a similar business as, the Company,
together with such other duties as may be reasonably requested from time to time
by the Senior Executive Vice President, President or Chief Executive Officer of
the Company or the Board of Directors of the Company (the “Board”), which duties
shall be consistent with his positions previously set forth and as provided in
Paragraph 2.

2.   Term and Positions.

  (a)   The period of employment of the Executive by the Company shall, subject
to earlier termination as provided in this Employment Agreement, continue until
December 31, 2009, with automatic one year renewals thereafter. Notwithstanding
the foregoing, this Employment Agreement may be terminated by the Company with
“cause” (as hereinafter defined) at any time and without cause upon not less
than ninety (90) days prior written notice to the Executive.     (b)   During
the term of this Employment Agreement, the Executive shall be entitled to serve
as the Executive Vice President of Development of the Company. For service as an
officer and employee of the Company, the Executive shall be entitled to the full
protection of the applicable indemnification provisions of the articles of
incorporation and code of regulations of the Company, as the same may be amended
from time to time,

Page 1



--------------------------------------------------------------------------------



 



      and any Indemnification Agreement between the Company and the Executive
that was in effect as of December 28, 2008 and as the same may be amended from
time to time thereafter (the “Indemnification Agreement”).     (c)   If:

  (i)   the Company materially changes the Executive’s duties and
responsibilities as set forth in Paragraphs 1(b) and 2(b) without his consent;  
  (ii)   the Executive’s place of employment or the principal executive offices
of the Company are located more than fifty (50) miles from the geographical
center of Cleveland, Ohio; or     (iii)   there occurs a material breach by the
Company of any of its obligations under this Employment Agreement, which breach
has not been cured in all material respects within thirty (30) days after the
Executive gives notice thereof to the Company;

      then in any such event the Executive shall have the right to terminate his
employment with the Company, but such termination shall not be considered a
voluntary resignation or termination of such employment or of this Employment
Agreement by the Executive but rather a discharge of the Executive by the
Company without “cause” (as defined in Paragraph 5(a)(ii)).     (d)   The
Executive shall be deemed not to have consented to any written proposal calling
for a material change in his duties and responsibilities unless the Executive
shall give written notice of his consent thereto to the Board within fifteen
(15) days after receipt of such written proposal. If the Executive shall not
have given such consent, the Company shall have the opportunity to withdraw such
proposed material change by written notice to the Executive given within ten
(10) days after the end of said fifteen (15) day period.     (e)  
Notwithstanding anything in this Employment Agreement to the contrary, if there
shall occur a “Change in Control” and a “Triggering Event” (as those terms are
defined in the Amended and Restated Change in Control Agreement, dated
December 29, 2008, between the Company and the Executive (the “Change in Control
Agreement”)) under circumstances entitling the Executive to payments and
benefits as specified in Article II, Paragraph 1 of the Change in Control
Agreement, payments to the Executive will be governed by the Change in Control
Agreement and the Executive shall not be entitled to any additional benefits
under this Employment Agreement except as to that portion of any unpaid salary
and other benefits accrued and earned by the Executive hereunder up to and
including the Termination Date (as defined in Paragraph 5(f)).

3.   Compensation.       During the term of this Employment Agreement, the
Company shall pay or provide, as the case may be, to the Executive the
compensation and other benefits and rights set forth in this Paragraph 3.

  (a)   The Company shall pay to the Executive a base salary payable in
accordance with the Company’s usual pay practices (and in any event no less
frequently than monthly) of not less than Three Hundred Fifty-Five Thousand
Dollars ($355,000) per annum, subject to such increases as the Board may
approve.

Page 2



--------------------------------------------------------------------------------



 



  (b)   In addition to an annual base salary, if the Executive achieves the
factors and criteria for bonus payments hereinafter described for any fiscal
year of the Company throughout which the Executive is employed by the Company,
then the Company shall pay to the Executive bonus compensation for such fiscal
year, not later than 75 days following the end of the fiscal year, determined
and calculated in accordance with the percentages set forth on Exhibit A
attached hereto. The Company’s award of bonus compensation to the Executive
shall be determined by the factors and criteria, including the financial
performance of the Company and the performance by the Executive of his duties
hereunder, that may be established from time to time for the calculation of
bonus awards by the Executive Compensation Committee (the “Committee”) of the
Board. (Note that in certain circumstances the Executive may be entitled to a
pro rata bonus for a partial fiscal year of the Company as provided in
Paragraph 4(a) or 5(d).)     (c)   The Company shall provide to the Executive
such life, disability, medical, hospitalization and dental insurance for the
Executive, his spouse and eligible family members as may be determined by the
Board to be consistent with industry standards.     (d)   The Executive shall
participate in all retirement and other benefit plans of the Company generally
available from time to time to employees of the Company and for which the
Executive qualifies under the terms thereof (and nothing in this Employment
Agreement shall or shall be deemed to in any way affect the Executive’s rights
and benefits thereunder except as expressly provided herein).     (e)   The
Executive shall be entitled to such periods of vacation and sick leave allowance
each year as are determined by the Chief Executive Officer or the President of
the Company in his reasonable and good faith discretion, which in any event
shall be not less than four weeks per year or as otherwise provided under the
Company’s vacation and sick leave policy for executive officers.     (f)   The
Executive shall be entitled to participate in any equity or other employee
benefit plan that is generally available to senior executive officers, as
distinguished from general management, of the Company. The Executive’s
participation in and benefits under any such plan shall be on the terms and
subject to the conditions specified in the governing documents of the particular
plan.     (g)   The Company shall reimburse the Executive or provide the
Executive with an expense allowance during the term of this Employment Agreement
for travel, entertainment and other expenses reasonably and necessarily incurred
by the Executive in connection with the Company’s business. The Executive shall
furnish such documentation with respect to reimbursement to be paid hereunder as
the Company shall reasonably request.     (h)   So long as the Executive remains
in the employment of the Company, the Company shall pay to the Executive an
automobile allowance of $500 per month as may be adjusted from time to time. All
expenses related to all automobiles owned by the Executive shall be the sole
responsibility of the Executive.

4.   Payment in the Event of Death or Disability.

  (a)   Except as otherwise provided in Paragraph 4(a)(i), in the event of the
Executive’s death or if the Company terminates the Executive’s employment by
reason of the Executive becoming “disabled” (as hereinafter defined) during the
term of this Employment Agreement, the Company shall pay to the Executive (or
the successors and assigns of the

Page 3



--------------------------------------------------------------------------------



 



      Executive in the event of his death) an amount equal to the sum of (x) the
Executive’s then effective per annum rate of salary, as determined under
Paragraph 3(a), plus (y) a bonus amount prorated up to and including the
Termination Date and determined as specified in Paragraph 4(a)(ii) (a “Pro Rata
Bonus Amount”), and shall continue the benefits described in Paragraph 3(c) for
the Executive (except in the case of death) and the Executive’s family for a
period of one (1) year.

  (i)   The Company will not be obligated to pay or provide any of the amounts
or benefits specified in Paragraph 4(a) unless either (A) the Company is deemed
to have waived the obligation to provide a Release as provided in Paragraph 6(b)
or (B) the Executive or the Executive’s personal representative has timely
executed a Release as contemplated by Paragraph 6(c) and has not revoked such
Release during any applicable revocation period.     (ii)   The Pro Rata Bonus
Amount shall be determined by first calculating a pro forma full year annual
bonus amount for the Executive for the entire fiscal year in which the
termination occurs in the manner specified in the last sentence of this
Paragraph 4(a)(ii) and then multiplying the amount of the pro forma full year
annual bonus amount (so calculated) by a fraction, the numerator of which is the
number of days in that portion of the fiscal year ending on the Termination Date
and the denominator of which is the number of days in the entire fiscal year.
The pro forma full year annual bonus amount shall be calculated on the same date
and in the same manner as if the Executive’s employment had continued throughout
the end of the fiscal year, using actual results for the entire fiscal year,
and, insofar as the Executive’s individual performance may be a factor, assuming
that the Executive had performed throughout the fiscal year at the same level at
which the Executive actually performed during the fiscal year up to the
Termination Date.

  (b)   The Company will pay the amount equal to one year of salary pursuant to
Paragraph 4(a)(x) (i) in the event of the Executive’s death, as soon as
practicable following the Executive’s death, but in no event later than March 15
of the year after the year in which the Executive’s death occurs (provided that
neither the Executive nor the Executive’s estate may designate the taxable year
of payment), and (ii) in the event of the Company’s termination of the
Executive’s employment by reason of the Executive’s becoming disabled, except as
otherwise provided in Section B.2 of the Tax Provision Exhibit attached to this
Employment Agreement as Exhibit B, during the Seventh Month after the
Termination Date (as defined in Section B.1 of the Tax Provision Exhibit). The
Company will pay the Pro Rata Bonus Amount pursuant to Paragraph 4(a)(y) on the
date on which the Company generally pays bonuses for the fiscal year during
which the termination of employment occurred (but not later than March 15 of the
immediately following year). To assure compliance with Section 409A of the
Internal Revenue Code, the timing of the provision of the benefits described in
Paragraph 3(c) will be subject to Sections B.1 and B.3 of the Tax Provision
Exhibit if and to the extent either of those sections is applicable according to
its terms.     (c)   For purposes of this Employment Agreement, the Executive
shall become “disabled” only in the event of a permanent disability. Executive’s
“disability” shall be deemed to have occurred after one hundred twenty
(120) days in the aggregate during any consecutive twelve (12) month period, or
after ninety (90) consecutive days, during which one hundred twenty (120) or
ninety (90) days, as the case may be, the Executive,

Page 4



--------------------------------------------------------------------------------



 



      by reason of his physical or mental disability or illness, shall have been
unable to discharge his duties under this Employment Agreement. The date of
disability shall be such one hundred twentieth (120th ) or ninetieth (90th )
day, as the case may be. In the event either the Company or the Executive, after
receipt of notice of the Executive’s disability from the other, dispute that the
Executive’s permanent disability shall have occurred, the Executive shall
promptly submit to a physical examination by the chief of medicine of any major
accredited hospital in the Cleveland, Ohio, area and, unless such physician
shall issue a written statement to the effect that in the physician’s opinion,
based on the physician’s diagnosis, the Executive is capable of resuming his
employment and devoting full time and energy to discharging his duties within
thirty (30) days after the date of such statement, such permanent disability
shall be deemed to have occurred.

5.   Termination.

  (a)   The employment of the Executive under this Employment Agreement, and the
terms hereof, may be terminated by the Company:

  (i)   on the death of the Executive or if the Executive becomes disabled (as
previously defined);     (ii)   for cause at any time by action of the Board.
For purposes hereof, the term “cause” shall mean:

  (A)   The Executive’s fraud, commission of a felony or of an act or series of
acts which result in material injury to the business reputation of the Company,
commission of an act or series of repeated acts of dishonesty which are
materially inimical to the best interests of the Company, or the Executive’s
willful and repeated failure to perform his duties under this Employment
Agreement, which failure has not been cured within fifteen (15) days after the
Company gives notice thereof to the Executive; or     (B)   The Executive’s
material breach of any provision of this Employment Agreement, which breach has
not been cured in all substantial respects within ten (10) days after the
Company gives notice thereof to the Executive; or

  (iii)   without cause pursuant to written notice provided to the Executive not
less than ninety (90) days in advance of the Termination Date.

      The exercise by the Company of its rights of termination under this
Paragraph 5 shall be the Company’s sole remedy if such right to terminate
arises. Upon any termination of this Employment Agreement, the Executive shall
be deemed to have resigned from all offices and directorships held by the
Executive in the Company.     (b)   In the event of a termination claim by the
Company to be for “cause” pursuant to Paragraph 5(a)(ii), the Executive shall
have the right to have the justification for said termination determined by
arbitration in Cleveland, Ohio. In order to exercise such right, the Executive
shall serve on the Company within thirty (30) days after termination a written
request for arbitration. The Company immediately shall request the appointment
of an arbitrator by the American Arbitration Association and thereafter the
question of “cause” shall be determined under the rules of the American
Arbitration Association, and the decision of the arbitrator shall be final and
binding upon both parties. The parties

Page 5



--------------------------------------------------------------------------------



 



      shall use all reasonable efforts to facilitate and expedite the
arbitration and shall act to cause the arbitration to be completed as promptly
as possible. During the pendency of the arbitration, the Executive shall
continue to receive all compensation and benefits to which the Executive is
entitled hereunder, and if at any time during the pendency of such arbitration
the Company fails to pay and provide all compensation and benefits to the
Executive in a timely manner the Company shall be deemed to have automatically
waived whatever rights it then may have had to terminate the Executive’s
employment for cause. Expenses of the arbitration shall be borne equally by the
parties except as otherwise determined by the arbitrator.     (c)   In the event
of termination for any of the reasons set forth in subparagraph (a) of this
Paragraph 5, except as otherwise provided in Paragraphs 3(d), 4(a) and 5(d), the
Executive shall be entitled to no further compensation or other benefits under
this Employment Agreement, except as to that portion of any unpaid salary and
other benefits accrued and earned by the Executive hereunder up to and including
the Termination Date.     (d)   Except as provided in Paragraph 5(d)(i), in the
event of the termination by the Company of the Executive without “cause” (other
than as described in Paragraph 2(e)), or in the event of a termination by the
Executive for reasons set forth in Paragraph 2(c), the Company shall pay to the
Executive an amount equal to the sum of (x) the Executive’s then effective per
annum rate of salary, as determined under Paragraph 3(a), plus, (y) a Pro Rata
Bonus Amount (determined in the same manner as provided in Paragraph 4(a) in the
event of termination due to death or disability), and shall continue the
benefits described in Paragraph 3(c) for a period of one (1) year.

  (i)   The Company will not be obligated to pay or provide any of the amounts
or benefits specified in Paragraph 5(d) unless either (A) the Company is deemed
to have waived the obligation to provide a Release as provided in Paragraph 6(b)
or (B) the Executive has timely executed a Release as contemplated by
Paragraph 6(c) and has not revoked such Release during any applicable revocation
period.

  (e)   Except as otherwise provided in Section B.2 of the Tax Provision
Exhibit, (i) the Company will pay the amount equal to one year of salary
pursuant to Paragraph 5(d)(x) during the Seventh Month after the Termination
Date. The Company will pay the Pro Rata Bonus Amount pursuant to
Paragraph 5(d)(y) on the date on which the Company generally pays bonuses for
the fiscal year during which the termination of employment occurred (but not
later than March 15 of the immediately following year). To assure compliance
with Section 409A of the Internal Revenue Code, the timing of the provision of
the benefits described in Paragraph 3(c) will be subject to Sections B.1 and B.3
of the Tax Provision Exhibit if and to the extent either of those sections is
applicable according to its terms.     (f)   For all purposes of this Employment
Agreement, the term “Termination Date” means the date on which the Executive’s
employment with the Company terminates.

6.   Release. This Paragraph 6 will apply only upon termination of the
Executive’s employment (x) by reason of death or disability (as contemplated by
Paragraph 4) or (y) by the Company without “cause” or by the Executive for
reasons set forth in Paragraph 2(c) (as contemplated by Paragraph 5(d)).

Page 6



--------------------------------------------------------------------------------



 



  (a)   Presentation of Release by the Company. If this Paragraph 6 applies, the
Company may present to the Executive (or in the case of the Executive’s death or
legal incapacity, to the Executive’s personal representative), not later than
21 days after the Termination Date, a form of release (a “Release”) of all
current and future claims, known or unknown, arising on or before the date on
which the Release is to be executed, that the Executive or the Executive’s
assigns have or may have against the Company or any subsidiary, and the
directors, officers, and affiliates of any of them, in such form as may
reasonably be presented by the Company together with a covering message in which
the Company advises the Executive (or the Executive’s personal representative)
that the Release is being presented in accordance with this Paragraph 6 and that
a failure by the Executive (or the Executive’s personal representative) to
execute and return the Release as contemplated by Paragraph 6(c) would relieve
the Company of the obligation to make payments otherwise due to the Executive
(or to the Executive’s personal representative) under one or more portions of
either of Paragraph 4(a) or Paragraph 5(d), as the case may be.     (b)   Effect
of Failure by the Company to Present Release. If the Company fails to present a
Release and covering message to the Executive (or the Executive’s personal
representative) as contemplated by Paragraph 6(a) within 21 days of the
Termination Date, the Company will be deemed to have waived the requirement that
the Executive (or the Executive’s personal representative) execute a Release as
a condition to receiving payments under any portion of either of Paragraph 4(a)
or Paragraph 5(d), as the case may be.     (c)   Execution of Release by the
Executive or the Executive’s Personal Representative. If the Company does
present a Release and covering message to the Executive (or the Executive’s
personal representative) as contemplated by Paragraph 6(a) within 21 days of the
Termination Date, the Executive (or the Executive’s personal representative)
will have until 50 days after the Termination Date (i.e., at least 29 days after
presentation of the Release to the Executive (or the Executive’s personal
representative)) within which to deliver an executed copy of the Release to the
Company and thereby satisfy the condition to receiving payments under any
portion of either of Paragraph 4(a) or Paragraph 5(d), as the case may be,
provided that the Executive (or the Executive’s personal representative) does
not revoke the execution of the Release during any applicable revocation period.
    (d)   Effect of Failure to Execute Release or of Revocation of Release. If
the Executive (or the Executive’s personal representative) fails to deliver an
executed copy of the Release to the Company within 50 days after the Termination
Date or revokes the execution of the Release during any applicable revocation
period, the Executive (or the Executive’s personal representative) will be
deemed to have waived the right to receive all payments under either of
Paragraph 4(a) or Paragraph 5(d), as the case may be, that were conditioned on
the Release.

7.   Covenants and Confidential Information.

  (a)   The Executive acknowledges the Company’s reliance and expectation of the
Executive’s continued commitment to performance of the Executive’s duties and
responsibilities during the term of this Employment Agreement. In light of such
reliance and expectation on the part of the Company, during the term of this
Employment Agreement and for a period of one (1) year thereafter (and, as to
clause (ii) of this subparagraph (a), at any time

Page 7



--------------------------------------------------------------------------------



 



      during and after the term of this Employment Agreement), the Executive
shall not, directly or indirectly do or suffer either of the following:

  (i)   own, manage, control or participate in the ownership, management or
control of, or be employed or engaged by or otherwise affiliated or associated
as a consultant, independent contractor or otherwise with, any other
corporation, partnership, proprietorship, firm, association or other business
entity engaged in the business of, or otherwise engage in the business of,
acquiring, owning, developing or managing commercial shopping centers; provided,
however, that the ownership of not more than one percent (1%) of any class of
publicly traded securities of any entity shall not be deemed a violation of this
covenant; or     (ii)   disclose, divulge, discuss, copy or otherwise use or
suffer to be used in any manner, in competition with, or contrary to the
interests of, the Company, any confidential information relating to the
Company’s operations, properties or otherwise to its particular business or
other trade secrets of the Company, it being acknowledged by the Executive that
all such information regarding the business of the Company compiled or obtained
by, or furnished to, the Executive while the Executive shall have been employed
by or associated with the Company is confidential information and the Company’s
exclusive property; provided, however, that the foregoing restrictions shall not
apply to the extent that such information (A) is clearly obtainable in the
public domain, (B) becomes obtainable in the public domain, except by reason of
the breach by the Executive of the terms hereof, (C) was not acquired by the
Executive in connection with the Executive’s employment or affiliation with the
Company, (D) was not acquired by the Executive from the Company or its
representatives or (E) is required to be disclosed by rule of law or by order of
a court or governmental body or agency.

  (b)   The Executive will not directly or indirectly during the term of this
Employment Agreement and for a period of one (1) year after the expiration of
this Employment Agreement or the termination of Executive’s employment for any
reason, solicit or induce or attempt to solicit or induce any employee(s) of the
Company and/or any subsidiary, affiliated or related companies to terminate
their employment with the Company and/or any subsidiary, affiliated or related
companies.     (c)   The Executive agrees and understands that the remedy at law
for any breach by the Executive of this Paragraph 7 will be inadequate and that
the damages following from such breach are not readily susceptible to being
measured in monetary terms. Accordingly, it is acknowledged that, upon adequate
proof of the Executive’s violation of any legally enforceable provision of this
Paragraph 7, the Company shall be entitled to immediate injunctive relief and
may obtain a temporary order restraining any threatened or further breach.
Nothing in this Paragraph 7 shall be deemed to limit the Company’s remedies at
law or in equity for any breach by the Executive of any of the provisions of
this Paragraph 7 which may be pursued or availed of by the Company.     (d)  
The Executive has carefully considered the nature and extent of the restrictions
upon him and the rights and remedies conferred upon the Company under this
Paragraph 7, and hereby acknowledges and agrees that the same are reasonable in
time and territory, are designed to eliminate competition which otherwise would
be unfair to the Company, do not stifle the inherent skill and experience of the
Executive, would not operate as a bar to the Executive’s sole means of support,
are fully required to protect the legitimate interests

Page 8



--------------------------------------------------------------------------------



 



      of the Company and do not confer a benefit upon the Company
disproportionate to the detriment to the Executive.

8.   Tax Provision Exhibit.       All of the terms of the Tax Provision Exhibit
attached to this Employment Agreement as Exhibit B are hereby incorporated in
this Employment Agreement as fully as if those terms were included in the main
text of this Employment Agreement.   9.   Miscellaneous.

  (a)   The Executive represents and warrants that the Executive is not a party
to any agreement, contract or understanding, whether employment or otherwise,
which would restrict or prohibit the Executive from undertaking or performing
employment in accordance with the terms and conditions of this Employment
Agreement.     (b)   During the term of this Employment Agreement and
thereafter, the Executive will provide reasonable assistance to the Company in
litigation and regulatory matters that relate to events that occurred during the
Executive’s period of employment with the Company and its predecessors, and will
provide reasonable assistance to the Company with matters relating to its
corporate history from the period of the Executive’s employment with it or its
predecessors. The Executive will be entitled to reimbursement of reasonable
out-of-pocket travel or related costs and expenses relating to any such
cooperation or assistance that occurs following the term of employment.     (c)
  The provisions of this Employment Agreement are severable and if any one or
more provision may be determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provision and any partially unenforceable
provision to the extent enforceable in any jurisdiction nevertheless shall be
binding and enforceable.     (d)   The rights and obligations of the Company
under this Employment Agreement shall inure to the benefit of, and shall be
binding on, the Company and its successors and assigns, and the rights and
obligations (other than obligations to perform services) of the Executive under
this Employment Agreement shall inure to the benefit of, and shall be binding
upon, the Executive and his heirs, personal representatives and assigns.     (e)
  Any controversy or claim arising out of or relating to this Employment
Agreement, or the breach thereof, shall be settled by arbitration in accordance
with the Rules of the American Arbitration Association then pertaining in the
City of Cleveland, Ohio, and judgment upon the award rendered by the arbitrator
or arbitrators may be entered in any court having jurisdiction thereof. The
arbitrator or arbitrators shall be deemed to possess the powers to issue
mandatory orders and restraining orders in connection with such arbitration;
provided, however, that nothing in this Paragraph 9(e) shall be construed so as
to deny the Company the right and power to seek and obtain injunctive relief in
a court of equity for any breach or threatened breach by the Executive of any of
the covenants contained in Paragraph 7 hereof.     (f)   Any notice to be given
under this Employment Agreement shall be personally delivered in writing or
shall have been deemed duly given when received after it is posted in the United
States mail, postage prepaid, registered or certified, return receipt requested,
and if mailed to the Company, shall be addressed to its principal place of
business, attention: President, and if mailed to the Executive, shall be
addressed to the Executive at his home

Page 9



--------------------------------------------------------------------------------



 



      address last known on the records of the Company, or at such other address
or addresses as either the Company or the Executive may hereafter designate in
writing to the other.     (g)   The failure of either party to enforce any
provision or provisions of this Employment Agreement shall not in any way be
construed as a waiver of any such provision or provisions as to any future
violations thereof, nor prevent that party thereafter from enforcing each and
every other provision of this Employment Agreement. The rights granted the
parties herein are cumulative and the waiver of any single remedy shall not
constitute a waiver of such party’s right to assert all other legal remedies
available to it under the circumstances.     (h)   This Employment Agreement
supersedes all prior agreements and understandings between the parties and may
not be modified or terminated orally. No modification, termination or attempted
waiver shall be valid unless in writing and signed by the party against whom the
same is sought to be enforced.     (i)   This Employment Agreement shall be
governed by and construed according to the laws of the State of Ohio.     (j)  
Captions and paragraph headings used herein are for convenience and are not a
part of this Employment Agreement and shall not be used in construing it.    
(k)   Where necessary or appropriate to the meaning hereof, the singular and
plural shall be deemed to include each other, and the masculine, feminine and
neuter shall be deemed to include each other.

               IN WITNESS WHEREOF, the parties have executed this Amended and
Restated Employment Agreement on the day and year first set forth herein.

                  DEVELOPERS DIVERSIFIED REALTY CORPORATION    
 
           
 
  By:   /s/ Daniel B. Hurwitz
 
Daniel B. Hurwitz, President and        
 
      Chief Operating Officer    
 
           
 
      /s/ Timothy J. Bruce    
 
           
 
      TIMOTHY J. BRUCE    

Page 10



--------------------------------------------------------------------------------



 



EXHIBIT A
INCENTIVE OPPORTUNITY
Bonus As
% of Salary

          Threshold   Target   Maximum           20%   40%   80%

Exhibits Page 1 of 5



--------------------------------------------------------------------------------



 



EXHIBIT B
Tax Provision Exhibit
280G Gross-Up and Compliance with Section 409A

A.   Gross-Up of Payments Deemed to be Excess Parachute Payments.

  A.1   Acknowledgement; Determination by Accounting Firm. The Company and the
Executive acknowledge that, following a Change in Ownership or Control, one or
more payments or distributions to be made by the Company or an affiliated entity
to or for the benefit of the Executive under this Employment Agreement or the
Change in Control Agreement (including, without limitation, the issuance of
common shares of the Company; the granting or vesting of restricted shares; and
the granting, vesting, exercise or termination of options) (a “Payment”) may be
determined to be an “excess parachute payment” that is not deductible by the
Company or its affiliated entity for Federal income tax purposes and with
respect to which the Executive will be subject to an excise tax because of
Sections 280G and 4999, respectively, of the Internal Revenue Code. If a Change
in Ownership or Control occurs, either the Executive or the Company may direct
the Accounting Firm, which, subject to any inconsistent position asserted by the
Internal Revenue Service, will make all determinations required to be made under
this Section A.1, to determine whether any Payment will be an excess parachute
payment and to communicate its determination, together with detailed supporting
calculations, to the Company and to the Executive within 30 days after its
receipt of the direction from the Executive or the Company, as the case may be.
The Company and the Executive will cooperate with each other and the Accounting
Firm and will provide necessary information so that the Accounting Firm may make
all such determinations.     A.2   Gross-Up Payments. If the Accounting Firm
determines that any Payment gives rise, directly or indirectly, to liability on
the part of the Executive for excise tax under Section 4999 (and/or any
penalties and/or interest with respect to any such excise tax), the Company will
make additional cash payments (each, a “Gross-Up Payment”) to the Executive,
from time to time in such amounts as are necessary to put the Executive in the
same position, after payment of all federal, state, and local taxes (whether
income taxes, excise taxes under Section 4999 or otherwise, or other taxes) and
any and all penalties and interest with respect to any such excise tax, as the
Executive would have been in after payment of all federal, state, and local
income taxes if the Payments (other than in respect of or regarding any units or
awards granted or vested pursuant to any Performance Unit Agreement between the
Executive and the Company, or any equity awards granted or issued pursuant to
any outperformance award plans (including the Outperformance Long-Term Incentive
Plan) or supplemental equity award plans (including the 2007 Supplemental Equity
Plan) of the Company) had not given rise to an excise tax under Section 4999 and
no such penalties or interest had been imposed. The Company’s obligation to make
Gross-Up Payments under this Section A is not contingent on termination of the
Executive’s employment with the Company. The Company will make each Gross-Up
Payment to the Executive within 30 days of the time that the related Payment
constituting an excess parachute payment is paid or provided to the Executive.  
  A.3   Further Gross-Up Payments as Determined by the IRS. If the Internal
Revenue Service determines that any Payment gives rise, directly or indirectly,
to liability on the part of the Executive for excise tax under Section 4999
(and/or any penalties and/or interest with respect to any such excise tax) in
excess of the amount, if any, previously determined by the Accounting Firm, the
Company will make further Goss-Up Payments to the Executive in cash and in such
amounts as are necessary to put the Executive in the same position, after
payment

Exhibits Page 2 of 5



--------------------------------------------------------------------------------



 



      of all federal, state, and local taxes (whether income taxes, excise taxes
under Section 4999 or otherwise, or other taxes) and any and all penalties and
interest with respect to any such excise tax, as the Executive would have been
in after payment of all federal, state, and local income taxes if the Payments
(other than in respect of or regarding any units or awards granted or vested
pursuant to any Performance Unit Agreement between the Executive and the
Company, or any equity awards granted or issued pursuant to any outperformance
award plans (including the Outperformance Long-Term Incentive Plan) or
supplemental equity award plans (including the 2007 Supplemental Equity Plan) of
the Company) had not given rise to an excise tax under Section 4999 and no such
penalties or interest had been imposed. The Company will make any additional
Gross-Up Payments required by this Section A.3 not later than the due date of
any payment indicated by the Internal Revenue Service with respect to the
underlying matters to which the additional Gross-Up relates.     A.4   Contest
of IRS Determination by the Company. If the Company desires to contest any
determination by the Internal Revenue Service with respect to the amount of
excise tax under Section 4999, the Executive will, upon receipt from the Company
of an unconditional written undertaking to indemnify and hold the Executive
harmless (on an after tax basis) from any and all adverse consequences that
might arise from the contesting of that determination, cooperate with the
Company in that contest at the Company’s sole expense. Nothing in this Section A
will require the Executive to incur any expense other than expenses with respect
to which the Company has paid to the Executive sufficient sums so that after the
payment of the expense by the Executive and taking into account the payment by
the Company with respect to that expense and any and all taxes that may be
imposed upon the Executive as a result of the Executive’s receipt of that
payment, the net effect is no cost to the Executive. Nothing in this Section A
will require the Executive to extend the statute of limitations with respect to
any item or issue in the Executive’s tax returns other than, exclusively, the
excise tax under Section 4999. If, as the result of the contest of any assertion
by the Internal Revenue Service with respect to excise tax under Section 4999,
the Executive receives a refund of a Section 4999 excise tax previously paid
and/or any interest with respect thereto, the Executive will promptly pay to the
Company such amount as will leave the Executive, net of the repayment and all
tax effects, in the same position, after all taxes and interest, that the
Executive would have been in if the refunded excise tax had never been paid. To
assure compliance with Section 409A, the Company will make payments to the
Executive with respect to expenses as contemplated in this Section A.4 subject
to and as provided in Sections B.1 and B.3.     A.5   Accounting Firm Fees and
Expenses. The Company will bear and pay all fees and expenses of the Accounting
Firm for services performed pursuant to this Section A (“Applicable Fees and
Expenses”). To assure compliance with Section 409A, the Company will pay any
Applicable Fees and Expenses subject to and as provided in Sections B.1 and B.3.

B.   Compliance with Section 409A.

  B.1   Six Month Delay on Certain Payments, Benefits, and Reimbursements. If
the Executive is a “specified employee” for purposes of Section 409A, as
determined under the Company’s policy for determining specified employees on the
Termination Date, each payment, benefit, or reimbursement paid or provided under
this Employment Agreement that constitutes a “deferral of compensation” within
the meaning of Section 409A, that is to be paid or provided as a result of a
“separation from service” within the meaning of Section 409A, and that would
otherwise be paid or provided at any time (a “Scheduled Time”) that is on or
before the date (the “Six Month Date”) that is exactly six months after the
Termination Date (other than

Exhibits Page 3 of 5



--------------------------------------------------------------------------------



 



      payments, benefits, or reimbursements that are treated as separation pay
under Section 1.409A-1(b)(9)(v) of the Treasury Regulations) will not be paid or
provided at the Scheduled Time but will be accumulated (together with interest
at the applicable federal rate under Section 7872(f)(2)(A) of the Internal
Revenue Code in effect on the Termination Date) through the Six Month Date and
paid or provided during the period of 30 consecutive days beginning on the first
business day after the Six Month Date (that period of 30 consecutive days, the
“Seventh Month after the Termination Date”), except that if the Executive dies
before the Six Month Date, the payments, benefits, or reimbursements will be
accumulated only through the date of the Executive’s death and thereafter paid
or provided not later than 30 days after the date of death.     B.2   Earlier
Payment if Not a Specified Employee. If the Executive is not a “specified
employee” for purposes of Section 409A, as determined under the Company’s policy
for determining specified employees on the Termination Date, any lump sum
payment based on base salary that is to be made by the Company to the Executive
pursuant to either of Paragraph 4(a) or 5(d) will be made by the Company to the
Executive during the 30-day period that begins exactly 60 days after the
Termination Date rather than during the Seventh Month after the Termination
Date.     B.3   Additional Limitations on Reimbursements and In-Kind Benefits.
The reimbursement of expenses or in-kind benefits described in Paragraph 3(c)
pursuant to either of Paragraph 4(a) or 5(d) or pursuant to any other section of
this Employment Agreement that are taxable benefits (and that are not disability
pay or death benefit plans within the meaning of Section 409A) are intended to
comply, to the maximum extent possible, with the exception to Section 409A set
forth in Section 1.409A-1(b)(9)(v) of the Treasury Regulations. To the extent
that any reimbursement of expenses or in-kind benefits described in Paragraph
3(c) pursuant to either of Paragraph 4(a) or 5(d) or pursuant to any other
section of this Employment Agreement either do not qualify for that exception,
or are provided beyond the applicable time periods set forth in Section
1.409A-1(b)(9)(v) of the Treasury Regulations, then they will be subject to the
following additional rules: (a) any reimbursement of eligible expenses will be
paid within 30 days following the Executive’s written request for reimbursement;
provided that the Executive provides written notice no later than 60 days before
the last day of the calendar year following the calendar year in which the
expense was incurred so that the Company can make the reimbursement within the
time periods required by Section 409A; (b) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any calendar year will not
affect the amount of expenses eligible for reimbursement, or in-kind benefits to
be provided, during any other calendar year; and (c) the right to reimbursement
or in-kind benefits will not be subject to liquidation or exchange for any other
benefit.     B.4   Compliance Generally. Each payment or reimbursement and the
provision of each benefit under this Employment Agreement shall be considered a
separate payment and not one of a series of payments for purposes of
Section 409A. The Company and the Executive intend that the payments and
benefits provided under this Employment Agreement will either be exempt from the
application of, or comply with, the requirements of Section 409A. This
Employment Agreement is to be construed, administered, and governed in a manner
that effects that intent and the Company will not take any action that is
inconsistent with that intent. Without limiting the foregoing, the payments and
benefits provided under this Employment Agreement may not be deferred,
accelerated, extended, paid out, or modified in a manner that would result in
the imposition of an additional tax under Section 409A upon the Executive.

Exhibits Page 4 of 5



--------------------------------------------------------------------------------



 



  B.5   Termination of Employment to Constitute a Separation from Service. The
parties intend that the phrase “termination of employment” and words and phrases
of similar import mean a “separation from service” with the Company within the
meaning of Section 409A. The Executive and the Company will take all steps
necessary (including taking into account this Section B.5 when considering any
further agreement regarding provision of services by the Executive to the
Company after the Termination Date) to ensure that (a) any termination of
employment under this Employment Agreement constitutes a “separation from
service” within the meaning of Section 409A, and (b) the Termination Date is the
date on which the Executive experiences a “separation from service” within the
meaning of Section 409A.

C.   Definitions.

  C.1   Accounting Firm.  The term “Accounting Firm” means the independent
auditors of the Company for the fiscal year immediately preceding the earlier of
(a) the year in which the Termination Date occurred, or (b) the year, if any, in
which occurred the first Change of Control occurring after the date of this
Employment Agreement, and that firm’s successor or successors; unless that firm
is unable or unwilling to serve and perform in the capacity contemplated by this
Employment Agreement, in which case the Company must select another accounting
firm that (x) is of recognized regional or national standing and (y) is not then
the independent auditors for the Company or any affiliated corporation.     C.2
  Change in Ownership or Control. The term “Change in Ownership or Control” has
the meaning given to that term (without initial caps) in the Treasury
Regulations published under Section 280G.     C.3   Sections 280G, 409A, and
4999. Each of the terms “Section 280G,” “Section 409A,” and “Section 4999,”
respectively, means that numbered section of the Internal Revenue Code.
References in this Employment Agreement to any of these sections are intended to
include any proposed, temporary, or final regulations, or any other guidance,
promulgated with respect to that specific section by the U.S. Department of
Treasury or the Internal Revenue Service.

Exhibits Page 5 of 5